DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Response to Amendment
The amendment received August 12, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 7-8 is cancelled per Applicant’s amendment received on August 12, 2021.

Response to Arguments
The Applicant’s arguments and remarks received August 12, 2021   have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the 04/13/2021 Final Rejection are accordingly withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Seth Kim on November 16, 2021 and a verbal authorization was given on 11/18/2021. All of the subject matter of claim 11 is incorporated in claim 1, thus claim 11 is canceled.
The application has been amended as follows:  
1. (Currently Amended) A lamination apparatus for a secondary battery, which thermally bonds a separator sheet to an electrode plate in a state in which the separator sheet and the electrode plate are laminated, the lamination apparatus comprising: a roller part including a separator supply roller that supplies the separator sheet and an electrode supply roller that supplies the electrode sheet; a cutting part that cuts the electrode sheet supplied by the electrode supply roller to manufacture a plurality of electrode plates; a first transfer part that transfers the electrode plates cut by the cutting part at a same interval; an inspection part that inspects whether the electrode plates transferred by the first transfer part are defective; a second transfer part that transfers a normal electrode plate, which is determined as the normal electrode plate by the inspection part, among the electrode plates; and a lamination part that thermally bonds the normal electrode plate transferred by the second transfer part to the separator sheet supplied by the separator supply roller, wherein the inspection part comprises a photographing member that photographs the electrode plate transferred by the first transfer part and an inspection member that compares a photograph of the electrode plate, which is photographed by the photographing member, with an inputted photograph of the electrode plate to inspect whether the electrode plate is defective, wherein the inspection part further comprises a discharge member that discharges a defective electrode plate, which is determined as the defective electrode plate by the inspection member, from the first transfer part, and wherein the first transfer part and the second transfer part rotate at a same rotation rate to uniformly maintain a distance between the electrode plates transferred by the first transfer part and the wherein, when the rotation rate of the first transfer part is increased to be greater than the rotation rate of the second transfer part, an inspection speed of the inspection part is also increased to uniformly maintain the distance between the preceding electrode plate and following electrode plate the same as the distance between the electrode plates transferred by the first transfer part and the second transfer part, and wherein only the rotation rate of the first transfer part is increased when the distance between the preceding electrode plate and following electrode plate is to be uniformly maintained.

REASONS FOR ALLOWANCE
Claims 1, 3, 6, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art JP2012160352A (Kengo) in view of US20170069905A1 (Koike) does not disclose or suggest the claimed:
A lamination apparatus for a secondary battery, which thermally bonds a separator sheet to an electrode plate in a state in which the separator sheet and the electrode plate are wherein, when the rotation rate of the first transfer part is increased to be greater than the rotation rate of the second transfer part, an inspection speed of the inspection part is also increased to uniformly maintain the distance between the preceding electrode plate and following electrode plate the same as the distance between the electrode plates transferred by the first transfer part and the second transfer part, and wherein only the rotation rate of the first transfer part is increased when the distance between the preceding electrode plate and following electrode plate is to be uniformly maintained.

In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729